—In an action to recover damages for personal injuries, the County of Nassau appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated November 27, 1996, which, inter alia, granted the plaintiffs application for leave to serve a late notice of claim on it.
Ordered that the order is affirmed, with costs.
■ Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the plaintiffs application (see, General Municipal Law § 50-e [5]; Matter of Sverdlin v City of New York, 229 AD2d 544; Matter of Gallino v Village of Shoreham, 222 AD2d 506; Matter of Farrell v City of New York, 191 AD2d 698).
Copertino, J. P., Altman, Florio and Luciano, JJ., concur.